                                                                          p; •
                                                                                 !•.' I ■•OU.i 1
                       UNITED STATES DISTRICT COURT                               .'Ml Jl

                       SOUTHERN DISTRICT OF GEORGIA
                                                                       ,.nrn-7 PH2:55
                            AUGUSTA DIVISION


UNITED STATES OF AMERICA
                                                                        OU.      ,yWr oA

              V.                              INDICTMENT NO.

TOMARIO THOMAS
                                                     CR11R-00R9
                                     ORDER

       Based upon the application of the Government, and for good cause shown

therein, it is hereby ORDERED:

       That the above-styled indictment, and all process issued thereunder, be sealed

until further Order of this Court, excepting only such disclosures as necessary to

effect service of process.

       So ORDERED this        ^ day of December 2018.



                                            ES E. GRAHAM
                                           ITED STATES MAGISTRATE JUDGE
                                        OUTHERN DISTRICT OF GEORGIA
